Case: 12-12440    Date Filed: 01/17/2013         Page: 1 of 4

                                                                   [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________

                                 No. 12-12440
                            Non-Argument Calendar
                          ________________________

                           Agency No. A300-320-912

JOSE CRISTOBAL AZUAJE-RENGEL,

                                               llllllllllllllllllllllllllllllllllllllllPetitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                          llllllllllllllllllllllllllllllllllllllllRespondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                               (January 17, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Jose Azuaje-Rengel, a native and citizen of Venezuela, petitions for review

of the Board of Immigration Appeals’s (“BIA”) denial of his motion to reconsider
                 Case: 12-12440       Date Filed: 01/17/2013       Page: 2 of 4

its dismissal of his appeal from the Immigration Judge’s (“IJ”) denial of his motion

for a continuance of his removal proceedings to await the adjudication of an

immediate relative I-130 petition filed on his behalf by his spouse. 1 He also seeks

review of the BIA’s denial of his motion to reopen his removal proceedings.

      We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). A

motion to reconsider must specify the errors of law or fact in the prior BIA

decision and must be supported by pertinent authority. Calle, 504 F.3d at 1329

(citing 8 C.F.R. § 1003.2(b)(1)). A motion to reconsider that merely reiterates

arguments previously presented to the BIA does not specify errors of fact or law as

required for a successful motion to reconsider. Id.

      Azuaje-Rengel argues that the BIA abused its discretion in denying his

motion to reconsider because the IJ granted him an unreasonably brief continuance

and insufficient time to file documents supporting the bona fides of his marriage.

Azuaje-Rengel’s assertion that the 8-day continuance was unreasonably short was

previously presented to the BIA in his brief on appeal, and, therefore, this assertion

merely reiterated an argument already raised to the BIA. See Calle, 504 F.3d at

1329. Additionally, Azuaje-Rengel’s argument that the IJ provided him only two

days to file new supporting documentation finds no support in the record, as the IJ


      1
          Azuaje-Rengel;s earlier I-130 petition was denied based on a marriage fraud finding.
                                                2
              Case: 12-12440     Date Filed: 01/17/2013    Page: 3 of 4

instructed Azuaje-Rengel to file the same documents that had already been

assembled and submitted with the I-130 petition. Accordingly, we cannot say that

the BIA abused its discretion in denying Azuaje-Rengel’s motion to reconsider.

      We review the denial of a motion to reopen removal proceedings for an

abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). The BIA has the discretion to deny a motion to reopen for failing to

introduce evidence that was material and previously unavailable. Li v. U.S. Att’y

Gen., 488 F.3d 1371, 1374-75 (11th Cir. 2007); see also 8 C.F.R. § 1003.2(c)(1)

(stating that the BIA shall not grant a motion to reopen unless it appears that the

evidence that the petitioner seeks to offer is material and was not available and

could not have been discovered or presented at the former hearing). To show that

evidence is material, the petitioner “bears a heavy burden and must present

evidence that demonstrates that, if the proceedings were opened, the new evidence

would likely change the result in the case.” Jiang, 568 F.3d at 1256-57.

      Azuaje-Rengel argues that the BIA abused its discretion in denying his

motion to reopen because it “improperly” viewed the evidence he presented with

the motion and incorrectly focused on the viability of the pending I-130 petition,

instead of considering his prima facie eligibility for adjustment of status.

However, the BIA based its denial of his motion on the ground that he had not met

his burden of showing that, if the proceedings were opened, the new evidence

                                           3
              Case: 12-12440     Date Filed: 01/17/2013   Page: 4 of 4

would likely change the result in the case. Insofar as Azuaje-Rengel failed to

present new evidence that would likely change the result in his case, he failed to

show that his new evidence was material, which provided the BIA an independent

reason to deny his motion to reopen. See Jiang, 568 F.3d at 1256-57; 8 C.F.R.

§ 1003.2(c)(1).

      PETITION DENIED.




                                          4